Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art

The instant claims requires, among other ingredients, mineral oil and hydrogenated styrene/methyl styrene/indene copolymer in particular amounts, with the amount of hydrogenated styrene/methyl styrene/indene copolymer about double the required amount of mineral oil. Ellis et al. (US 8,038,723) discloses epilatory compositions that comprise a rosin or sugar based material, a particulate material such as colloidal silica and a homopolymer such as polyethylene (PE, see abstract in particular). However, the use of the particularly claimed hydrocarbon resin is not disclosed. Acher et al. (US 2008/118457) discloses that a resin in such amounts can be used in epilatory compositions, these references and the rest of the prior art do not disclose the claimed amounts of ingredients with 31 – 33 wt% mineral oil (or 32 – 34 wt%) and 63 – 66 wt% of the hydrogenated styrene/methyl styrene/indene copolymer. References such as Slavtcheff et al. (US 2004/0219118) disclose that depilatory composition are generally emulsions with oils such as mineral oils present in amounts of about 2% to about 60% by weight, with a range of about 15 % to about 25% being optimal (¶ [0040]). However, the compositions are depilatory, not epilatory compositions as claimed and in references such as Ellis et al. and Acher et al. and other ingredients 

Terminal Disclaimer

The terminal disclaimer filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from U.S. Patent Application No. 17/075,758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed compositions that comprise, among other ingredients, mineral oil and hydrogenated styrene/methyl styrene/indene copolymer in the claimed amounts. The claims of copending application US 17/075,758 would anticipate or render obvious the claims of the instant application to form the basis for a non-statutory double patenting rejection but such a rejection cannot be made as a Terminal Disclaimer with this application has been filed and approved. Therefore, the claimed subject matter is patentable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618